     Case 2:18-cr-00081-ES Document 76 Filed 09/09/20 Page 1 of 12 PageID: 531




Not for Publication

                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA,

                                      Plaintiff,
                                                                        Criminal No. 18-0081
                          v.
                                                                               OPINION
ALBERT CARAZOLEZ,
                                      Defendant.


HAYDEN, DISTRICT JUDGE

        Before the Court is defendant Albert Carazolez’s (“Defendant”) emergency motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) (“Motion”). 1 (D.E. No. 68 (“Def.

Mov. Br.”)). Having considered the parties’ submissions, the Court decides this matter without

oral argument. See United States v. Barner, 656 F. App’x 600, 602 (3d Cir. 2016). For the

following reasons, the Court DENIES the Motion.

I.      Background

        On October 11, 2019, Defendant pleaded guilty to conspiracy to distribute and possess with

intent to distribute a controlled substance. (D.E. No. 52 (“Guilty Plea”)). Specifically, Defendant

admitted to arranging deliveries of various amounts of heroin, cocaine, and fentanyl at various




1
          Defendant initially filed a pro se motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(1)(A).
(D.E. No. 66). Shortly thereafter, Defendant’s counsel filed a notice of appearance and assumed representation of
Defendant. (D.E. No. 67). On June 25, 2020, Defendant, through his counsel, filed the instant Motion, which is
characterized as a “supplemental motion for reduction of sentence.” (D.E. No. 68). Because pro se litigants have no
right to “hybrid representation,” Defendant’s pro se motion is denied as moot. See United States v. Turner, 677 F. 3d
570, 578 (3d Cir. 2012).
      Case 2:18-cr-00081-ES Document 76 Filed 09/09/20 Page 2 of 12 PageID: 532




places around the country. 2 (Guilty Plea Tr. at 29: 6–30:18). Based on a total offense level of 33,

criminal history category of III, the applicable guideline range was 168 to 210 months’

imprisonment. (D.E. No. 62 (“Sentencing Tr.”) at 5:12–20). However, after considering the

relevant factors in 18 U.S.C. § 3553(a), submissions by counsel, the final presentence report, and

arguments made at the hearing, the Court sentenced Defendant to 60 months of imprisonment and

five years of supervised release. (See D.E. No. 63 (“Final Judgment”) at 2–3).

         Defendant now moves for a reduction of sentence pursuant to 18 U.S.C. § 3582(c)(1)(A),

arguing that the COVID-19 pandemic and his medical conditions create extraordinary and

compelling reasons for his release from imprisonment. (See generally Def. Mov. Br.). Pursuant

to the Court’s Order, the Government submitted an opposition to the Motion on July 27, 2020

(D.E. No. 71 (“Gov. Opp. Br.”)), and Defendant replied on August 3, 2020 (D.E. No. 72 (“Def.

Reply Br.”)). This Opinion follows.

II.      Legal Standards

         Once a term of imprisonment has been imposed, the Court may only modify it under very

limited circumstances. In re Morris, 345 F. App’x 796, 797–98 (3d Cir. 2009) (citing 18 U.S.C.

§ 3582(c)). Relevant here, 18 U.S.C. § 3582(c)(1) provides that, in any case:

                  (A) the court, upon motion of the Director of the Bureau of Prisons,
                  or upon motion of the defendant after the defendant has fully
                  exhausted all administrative rights to appeal a failure of the Bureau
                  of Prisons to bring a motion on the defendant’s behalf or the lapse
                  of 30 days from the receipt of such a request by the warden of the
                  defendant’s facility, whichever is earlier, may reduce the term of
                  imprisonment (and may impose a term of probation or supervised
                  release with or without conditions that does not exceed the unserved
                  portion of the original term of imprisonment), after considering the
                  factors set forth in section 3553(a) to the extent that they are

2
         The amounts of the controlled substances involved were “at least five kilograms or more of a mixture or
substance containing cocaine, at least one kilogram of a mixture or substance containing heroin, and at least 400 grams
of a mixture or substance containing fentanyl.” (D.E. No. 61 (“Guilty Plea Tr.”) at 28:5–9).



                                                          2
   Case 2:18-cr-00081-ES Document 76 Filed 09/09/20 Page 3 of 12 PageID: 533




               applicable, if it finds that-
                       (i) extraordinary and compelling reasons warrant such a
                       reduction;
                       [. . .]
                       and that such a reduction is consistent with applicable policy
                       statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A). The United States Sentencing Commission has promulgated a policy

statement that, in relevant part, allows a court to grant compassionate release or a sentence

reduction where: (i) extraordinary or compelling reasons warrant a reduction in a defendant’s

sentence; (ii) the defendant is not a danger to the safety of others or to the community; and (iii)

release from custody complies with the Section 3553(a) factors. United States v. Brummett, No.

6:07-0103, 2020 WL 1492763, at *2 (E.D. Ky. Mar. 27, 2020) (citing U.S. SENTENCING

GUIDELINES MANUAL (“U.S.S.G.”) § 1B1.13 (U.S. SENTENCING COMM’N 2018)).

III.   Analysis

       The Court first addresses two threshold issues. First, a court may consider a defendant’s

motion for compassionate release only if “the defendant has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons [( “BOP” )] to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). At Defendant’s sentencing hearing, the

Court recommended to the BOP that Defendant be designated at the Federal Correctional

Institution at Lompoc, California (“FCI Lompoc”), where he would be closer to home. (See Final

Judgment at 2; Sentencing Tr. at 31:17–19).          The BOP apparently adopted the Court’s

recommendation and designated Defendant to FCI Lompoc, but Defendant has remained at

Monmouth County Correctional Institution (“MCCI”) since the Court sentenced him on October

25, 2019. (Def. Mov. Br. at 1–2; see also Gov. Opp. Br. at 1; D.E. No. 74-1, Def. Ex. A at 2 (ECF




                                                 3
  Case 2:18-cr-00081-ES Document 76 Filed 09/09/20 Page 4 of 12 PageID: 534




pagination)). On May 8, 2020, Defendant made a request for compassionate release to the warden

at FCI Lompoc. (Def. Mov. Br. at 4; see also D.E. No. 74-4, Def. Ex. D). On July 18, 2020, a

senior BOP attorney informed Defendant that FCI Lompoc could not assess Defendant’s

compassionate release request because he was not housed at that facility. (Def. Mov. Br. at 5; D.E.

No. 74-5, Def. Ex. E). Defendant also made the same compassionate release request with MCCI.

(Def. Mov. Br. at 5; D.E. No. 74-6, Def. Ex. F at 3 (ECF pagination)). On May 19, 2020, MCCI

responded that it has no authority over the term of Defendant’s incarceration or to process his

compassionate release request because Defendant is a federal inmate. (See Def. Mov. Br. at 5;

D.E. No. 74-6, Def. Ex. F at 2). Based on the foregoing, Defendant argues that he has satisfied

the statutory exhaustion requirement (Def. Mov. Br. at 7–8), and the Government agrees (Gov.

Opp. Br. at 4). The Court agrees that the Motion is properly before the Court for consideration

pursuant to § 3582(c)(1)(A). See United States v. Harris, 812 F. App’x 106, 107 (3d Cir. 2020).

       Second, the Government argues that, because Defendant essentially seeks a “transfer from

one location of incarceration (MCCI) to another (his residence),” the Court has no authority to

issue such transfer or direct the BOP to place a defendant in a specific place of incarceration. (Id.).

The Court agrees with the Government that the Court has no authority to transfer or direct BOP to

transfer Defendant. As set forth above, § 3582(c)(1)(A) gives the Court authority only to “reduce”

the Defendant’s “term of imprisonment.” (emphases added). And “only the [BOP] has the actual

authority to designate the place of incarceration.” United States v. Voda, 994 F.2d 149, 151–52

(5th Cir. 1993); see also United States v. Miles, No. 11-0581, 2020 WL 1989290, at *1 n.2

(S.D.N.Y. Apr. 27, 2020). However, pursuant to the plain language of § 3582(c)(1)(A), the Court

can reduce Defendant’s term of imprisonment to time served and impose a period of home

confinement as a condition of supervised release. See 18 U.S.C. § 3582(c)(1)(A) (stating that the




                                                  4
    Case 2:18-cr-00081-ES Document 76 Filed 09/09/20 Page 5 of 12 PageID: 535




court “may reduce the term of imprisonment (and may impose a term of probation or supervised

release with or without conditions that does not exceed the unserved portion of the original term

of imprisonment)”); see also United States v. Davidson, No. 16-0139, 2020 WL 4877255, at *21

n.15 (W.D. Pa. Aug. 20, 2020) (stating that courts “do have authority under § 3582(c)(1)(A) to

modify a defendant’s term of imprisonment such that the remaining portion of the defendant’s in-

custody term is substituted for a period of supervised release with the condition of home

confinement”). This appears to be the relief Defendant seeks, which the Government does not

take issue with. (See Def. Mov. Br. at 23 (seeking to add “a period of home confinement as a

condition of supervised release”); D.E. No. 72 (“Def. Reply Br.”) at 8–10; Gov. Opp. Br. at 11

(arguing that the Court has no authority to grant the relief sought if the Court were “to read

Carazolez’s motion as a request to order BOP to place him on home confinement”)).

         Regardless of how Defendant characterizes the relief sought, the parties agree that the

Court must consider whether extraordinary and compelling reasons justify release and whether

such release would comply with the Section 3553(a) factors. 3 (Def. Mov. Br. at 8–27; Gov. Opp.

Br. at 6–11). Based on these considerations, the Court denies the Motion.

         A.       Extraordinary and Compelling Reasons for Reduction 4

         Defendant bases his argument on Black’s Law Dictionary’s definitions of “extraordinary”


3
          Before granting a motion for compassionate release, the Court must also evaluate dangerousness pursuant to
18 U.S.C. § 3142(g). Brummett, 2020 WL 1492763, at *2; U.S.S.G. § 1B1.13. Neither party specifically addresses
this issue. However, as discussed below, because the Court denies the Motion based on no showing of extraordinary
and compelling reasons and an analysis of the 3553(a) factors, it need not address dangerousness.

4
          The Sentencing Commission’s policy statements governing “extraordinary and compelling” reasons for
compassionate release include a catchall provision that allows for “other” extraordinary and compelling reason “[a]s
determined by the Director of the [BOP].” U.S.S.G. § 1B1.13, Application Note 1(D) (emphasis added). Courts are
thus faced with the issue of whether a court—rather than the BOP––can evaluate what constitutes extraordinary and
compelling reasons. The Court need not weigh in on this issue in this case, however, because the parties do not dispute
that the Sentencing Commission’s policy statement applies where, as here, the motion for compassionate release was
presented to the Court by the prisoners. (See Gov. Opp. Br. at 5 n.1). In any event, the Court finds that even if it has
the authority to evaluate Defendant’s arguments under the catchall provision, as discussed in detail below, Defendant
has not demonstrated compelling and extraordinary reasons for release.


                                                           5
  Case 2:18-cr-00081-ES Document 76 Filed 09/09/20 Page 6 of 12 PageID: 536




and “compelling need,” and argues that neither MCCI, the prison he is currently located at, nor

FCI Lompoc, the facility he is designated to, is capable of sufficiently protecting him from the

COVID-19 pandemic. (Def. Mov. Br. at 11–13; Def. Reply Br. at 4–7). According to Defendant,

this, coupled with his age, gender, his underlying medical conditions, and the fact that Defendant

is “3,000 miles away from his family in California,” constitutes extraordinary and compelling

reasons for compassionate release.       (Def. Mov. Br. at 15–17; Def. Reply Br. at 5).           The

Government, on the other hand, does not dispute that Defendant suffers from the alleged medical

conditions; rather, it disputes that these conditions put Defendant at a higher risk of severe

complications if he were to contract COVID-19. (Gov. Opp. Br. at 6). The Government further

argues that MCCI has undertaken “sweeping measures and aggressive actions” to prevent the

spread of COVID-19, which are sufficient to mitigate Defendant’s medical concerns related to the

pandemic. (Id. at 8–9). Finally, the Government argues that Defendant fails to establish that he

would be safer in California if he were released and placed in home confinement. (Id. at 10).

       Third Circuit precedent issued in the early months of the pandemic has made clear that “the

mere existence of COVID-19 in society and the possibility that it may spread to a particular prison

alone cannot independently justify compassionate release, especially considering BOP’s statutory

role, and its extensive and professional efforts to curtail the virus’s spread.” United States v. Raia,

954 F.3d 594, 597 (3d Cir. 2020). Thus, the Court must conduct an individualized inquiry of this

Defendant to determine whether COVID-19 in conjunction with his alleged underlying medical

conditions, and the conditions at the facility in which he is housed, constitute an extraordinary and

compelling reason for release.

       Defendant’s arguments based on his medical conditions are two-fold. He first argues that

his health conditions—namely, Barrett’s disease, hypertension, high cholesterol, and prediabetes,




                                                  6
  Case 2:18-cr-00081-ES Document 76 Filed 09/09/20 Page 7 of 12 PageID: 537




coupled with his gender, male, and age, 52—expose him to a higher risk of serious illness from

COVID-19. (Def. Mov. Br. at 15–17). Next, Defendant argues that, should he be infected with

COVID-19 or have a sudden flare up of his Barrett’s disease, he would not be able to care for

himself, a circumstance warranting relief pursuant to the Sentencing Commission’s policy

statement. (Id. at 17 (citing U.S.S.G. § 1B1.13, Application Note 1(A)(ii))). The Government

acknowledges that due to the pandemic, chronic conditions that would not have previously

constituted an extraordinary and compelling reason may be reasonably found to meet that standard.

(Gov. Opp. Br. at 8). Nevertheless, the Government contends that none of Defendant’s medical

conditions places Defendant on the CDC’s list of people who are at higher risk for severe illness

from COVID-19. (Id.). The Court agrees.

       Per Congressional directive, the Sentencing Commission issued a policy statement, which

provides, in relevant part, that extraordinary and compelling reasons exist when the defendant is

“suffering from a serious physical or medical condition . . . that substantially diminishes the ability

of the defendant to provide self-care within the environment of a correctional facility and from

which he or she is not expected to recover.” U.S.S.G. § 1B1.13, Application Note 1(A)(ii)(I).

Defendant argues that, as a 52-year-old male with Barrett’s disease, hypertension, high cholesterol,

and prediabetes, he runs a high risk of serious illness or even death if he contracts COVID-19.

(Def. Mov. Br. at 15–17). The only reference to the severity of Defendant’s medical conditions,

however, is that he had a flare up of his Barrett’s disease years ago, which “caused him to withdraw

from the conspiracy” that he is convicted of. (Def. Mov. Br. at 18). Such general allegations of

medical condition, without the necessary specificity, are insufficient to establish the “rare

circumstances” that would justify a grant of compassionate release, which is “an exceptional

remedy the court does not grant lightly.” See United States v. McKinnon, No. 03-0251, 2020 WL




                                                  7
    Case 2:18-cr-00081-ES Document 76 Filed 09/09/20 Page 8 of 12 PageID: 538




4530737, at *4 (M.D. Pa. Aug. 6, 2020).

         Indeed, a review of the medical records submitted by Defendant indicates that his medical

conditions are currently under control. Defendant is prescribed with Simvastatin (Zocor) for his

hyperlipidemia, and his cholesterol is monitored at least every 90 days. (D.E. No. 75-2 at 17, 23

& 28–29 5). He also received bland diet for his Barrett’s disease, which he never complained about

or received treatment for while incarcerated at MCCI. (See, e.g., id. at 18). According to the most

recent medical reports from October 17, 2019, January 16, 2020, and April 17, 2020, Defendant’s

hyperlipidemia is consistently considered “stable” (id. at 17, 23 & 28) and his dorsal pedalis pulses,

used to evaluate diabetics and hypertension, have repeatedly been reported as “normal” (id. at 15,

21 & 26). Moreover, as the Government points out, Defendant’s health conditions, including his

age and gender, do not place him on the CDC’s list of people who are at higher risk for severe

illness from COVID-19. See CDC, People with Certain Medical Condition. 6 Defendant’s

hypertension is the only condition that the CDC indicates “might” expose people to an increased

risk of severe illness from COVID-19. Id.

         Defendant further points to a publication in the Journal of the American Medical

Association (“JAMA”), which reported that of the 5,700 patients in New York City who were

hospitalized with COVID-19, 56.6% had hypertension. (Def. Mov. Br. at 16) 7. However, the




5
         Unless otherwise specified, citations to Defendant’s medical records refer to the pagination generated by the
Court’s Electronic Case Filing system.
6
          The CDC website is available at: https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-
conditions html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-
extra-precautions%2Fgroups-at-higher-risk.html (last updated August 14, 2020) (last visited August 28, 2020)
(hereinafter “CDC Guideline”).
7
          The Journal of the American Medical Association article is Safiya Richardson, MD, MPH; Jamie S. Hirsch,
MD, MA, MSB; Mangala Narasimhan, DO; et al, Presenting Characteristics, Comorbidities, and Outcomes Among
5700 Patients Hospitalized with COVID-19 in the New York City Area, JAMA, available at
https://jamanetwork.com/journals/jama/fullarticle/2765184.



                                                          8
    Case 2:18-cr-00081-ES Document 76 Filed 09/09/20 Page 9 of 12 PageID: 539




JAMA article was published on April 22, 2020, before the CDC updated its guidance on June 25,

2020 and removed hypertension from the list of conditions that put a patient at an increased risk,

categorizing it instead as a condition that “might” be associated with an increased risk. The Court

is unpersuaded that Defendant meets his burden of demonstrating that he is “suffering from serious

physical or medical condition” even in the context of COVID-19.

         The record also shows that MCCI’s preventative measures have been effective in limiting

the spread of the COVID-19 in the facility. 8 The Government submitted the declaration of Captain

Victor Iannello—the Administrative Captain at MCCI––which describes the COVID-19 policies

and procedures that are in place and the current status of the outbreak at the facility. (D.E. No. 71-

1 (“Innello Decl.”)). In particular, the Innello Declaration states that (i) all staff are required to

wear an N95 mask or equivalent at all times while inside the facility, except when they are eating

in the designated break area; (ii) a maximum of 22 inmates are allowed to come out of their cells

at any given time; (iii) all inmates are provided with surgical masks and are required to wear them

and practice social distancing whenever they exit their cells; (iv) medical screening of every

inmates occur at least once per day; (iv) symptomatic inmates are quarantined in a negative

pressure cell in MCCI infirmary, and asymptomatic roommates of such inmates are quarantined

in separate housing units; (vi) new inmates are accepted after medical screening and are

quarantined for 24 days; and (vii) social and legal visits are suspended. (Id. ¶ 11). Because of the

foregoing preventative measures, as of July 22, 2020, there were only two inmates who have tested

positive for COVID-19. (Gov. Opp. Br. at 9).

         Defendant does not dispute any of the statements in the Innello Declaration but


8
         While Defendant argues that both MCCI and FCI Lompoc are incapable of sufficiently protecting him from
contracting COVID-19, the parties appear to agree that it is unlikely that Defendant will be transferred to FCI Lompoc
during the global pandemic. (Def. Mov. Br. at 26; see Gov. Opp. Br. at 8–10). Accordingly, the facility where the
conditions are relevant for this Motion is MCCI, the facility where Defendant is housed.



                                                          9
  Case 2:18-cr-00081-ES Document 76 Filed 09/09/20 Page 10 of 12 PageID: 540




nevertheless contends that, while MCCI has taken “commendable” actions to prevent and mitigate

the spread of COVID-19, the facility “is not immune to COVID-19” because of asymptomatic

transmission and low testing rates. (Def. Mov. Br. at 13–14; Def. Reply Br. at 4–5). Defendant

further compares the numbers of positive cases and death in Springville, California to the

corresponding numbers in Monmouth County, and argues that he has less of a chance contracting

COVID-19 in California than at MCCI. (Def. Reply Br. at 5). This argument is unconvincing.

The epidemiology in the lager community at Monmouth County does not sufficiently inform

Defendant’s risk of contracting the virus while he is incarcerated at MCCI, especially in light of

the effectiveness of MCCI’s containment efforts to date.       While the Court is mindful that

asymptomatic transmission can occur undetected, at this juncture Defendant’s argument about his

heightened risk of contracting COVID-19 while incarcerated at MCCI is speculative.

       Accordingly, based on the Defendant’s underlying medical issues and the current

conditions at MCCI, the Court finds that Defendant has not shown that extraordinary or compelling

reasons warrant release.

       B.      Section 3553(a) Factors

       Without extraordinary and compelling reasons for release, the Court’s inquiry could end

here. Nevertheless, the Court’s conclusion is also supported by an analysis of the Section 3553(a)

factors. The applicable Section 3553(a) factors include:

               (1) the nature and circumstances of the offense and the history and
               characteristics of the defendant;
               (2) the need for the sentence imposed—
                      (A) to reflect the seriousness of the offense, to promote
                      respect for the law, and to provide just punishment for the
                      offense;
                      (B) to afford adequate deterrence to criminal conduct;
                      (C) to protect the public from further crimes of the


                                               10
  Case 2:18-cr-00081-ES Document 76 Filed 09/09/20 Page 11 of 12 PageID: 541




                      defendant; and
                      (D) to provide the defendant with needed educational or
                      vocational training, medical care, or other correctional
                      treatment in the most effective manner;

18 U.S.C. § 3553(a); United States v. Brown, No. 07-0019, 2020 WL 2466081, at *4 (D.N.J. May

13, 2020). And “[t]he court shall impose a sentence sufficient, but not greater than necessary, to

comply with the purposes set forth in paragraph (2).” 18 U.S.C. § 3553(a).

       The sentencing court evaluated each of these factors at Defendant’s sentencing. As to the

nature and circumstances of the offense, the sentencing court determined that the offense is “a

most serious offense.” (Sentencing Tr. at 22:14–17). Indeed, Defendant was involved in a “very

sophisticated conspiracy” that had connections to the Mexican cartel, and Defendant allowed his

trucks to be used to transfer “kilos and kilos and kilos of drugs.” (Id. at 21:12–22:13). The

sentencing court also determined that specific and general deterrence are “most certainly at issue”

and considered many aspects of Defendant and his life, including his academic achievement when

he was in high school, his relationships with his family, his medical conditions, such as the

Barrett’s Esophagus that is at issue in this Motion. (Id. at 26:25–30:3). The sentencing court went

through Defendant’s criminal history and stated that it was unsure whether Defendant really

respected the law. (Id. at 8:9–9:7, 25:24–26:2 & 29: 10–19). Ultimately, however, the sentencing

court recognized Defendant’s “assistant in various matters” that “have protected the public” and

granted a downward variance and imposed a term of imprisonment of 60 months, significantly

below the 168 to 210 months guideline range. (Id. at 26:19–24 & 30:8–11).

       To further reduce Defendant’s sentence undermines some of the factors that the sentencing

court considered and still hold true today—namely, the seriousness of the offense, the need to

promote respect of the law, and necessity for specific and general deterrence. (Sentencing Tr. at

21:12–22:13, 25:24–26:2 & 26:8–10; ); see United States v. Hammond, No. 18-0184, 2020 WL


                                                11
  Case 2:18-cr-00081-ES Document 76 Filed 09/09/20 Page 12 of 12 PageID: 542




2126783, at *3 (W.D. Pa. May 5, 2020) (explaining that the COVID-19 pandemic did not justify

a further reduction of defendant’s sentence); United States v. Mortensen, No. 11-0095, 2020 WL

2549970, at *2 (D. Nev. May 19, 2020) (denying motion for release because, although defendant’s

law abiding lifestyle led to a downward variance at sentencing, “the seriousness of his conviction

and the events surrounding it” now outweighed those considerations); Brown, 2020 WL 2466081,

at *4 (denying motion for compassionate release where cutting defendant’s term of imprisonment

in half “would certainly fail to reflect the seriousness of his violations”). Accordingly, an analysis

of the 3553(a) factors also warrants denying Defendant’s Motion. Alexander, 2020 WL 2507778,

at *5 (concluding that “granting defendant’s motion for compassionate release would be wholly

inappropriate under the Section 3553(a) factors”).

IV.     Conclusion

       For the foregoing reasons, Defendant’s motion is DENIED.               An appropriate Order

accompanies this Opinion.



                                                              s/ Katharine S. Hayden
                                                              Katharine S. Hayden, U.S.D.J.




                                                 12
